OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 15, 1983, and maintained an office for the practice of law in Grand Island. The Grievance Committee filed a peti*142tion charging that respondent, as the attorney for an estate, converted the proceeds from the sale of decedent’s residence in the amount of $65,000 and failed to reimburse the estate, failed to pay estate taxes in a timely manner, which resulted in an assessment against the estate, and prepared and notarized the co-executor’s signature on an affidavit falsely stating that the estate was not subject to Federal estate tax.
Respondent filed an answer denying material allegations of the petition, and outstanding issues of fact were resolved by stipulation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit or misrepresentation;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) — engaging in conduct that adversely reflects on his fitness as a lawyer;
DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3]) — neglecting a legal matter entrusted to him;
DR 7-101 (a) (3) (22 NYCRR 1200.32 [a] [3]) — intentionally prejudicing or damaging a client during the course of the professional relationship; and
DR 9-102 (b) (1) (22 NYCRR 1200.46 [b] [1]) — failing to maintain funds of a client in a special account separate from his business or personal accounts.
We have considered the matters in mitigation submitted by respondent and conclude that respondent should be disbarred (see, Matter of Orsini, 231 AD2d 112). We direct respondent to pay restitution in the amount indicated in the petition.
Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of disbarment entered.